DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “wherein said first shaped feature comprises a first centerline offset from a center of said first shaped feature to a first plane through a center of said elongated cylindrical body, and wherein said second shaped feature comprises a second centerline offset from a center of said second shaped feature to said first plane through said center of said elongated cylindrical body; and 
wherein said first shaped feature comprises a first horizontal offset from an end of said first shaped feature to a second plane through said center of said body, and wherein said second shaped feature comprises a second horizontal offset from an end of said second shaped feature to said second plane through said center of said body.” 
 It is unclear if in the limitation “first/second centerline offset” if the term “offset” is a verb or a noun. That is, is it a “first/second centerline” that is “offset” from a center of said feature OR is it a “first centerline offset” that is from center of said feature. Similarly, is unclear if in the limitation “first/second horizontal offset” if the term “offset” is a verb or a noun. That is, is it a “first/second horizontal” that is “offset” from a center of said feature OR is it a “first horizontal offset” that is from center of said feature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneke (US 2003/0075034) in view of Huff (US Patent 2,292,693).
With regards to claim 1, Brenneke discloses a tool (300), comprising:
a body (203) having a first end and a substantially circular shaped second end;

a first shaped feature (308) and a second shaped feature (308) extending from said second end of said body, said first and second shaped features each having a substantially rectangular shape [as seen in at least Figures 7, 11 and 12].
The following limitation is considered a recitation of intended use: “for forming anti-missile features in a metallic end closure.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
Brenneke discloses the invention substantially as claimed except for wherein first and second shaped features are arranged substantially parallel to each other and wherein said first shaped feature comprises a first horizontal offset from an end of said first shaped feature to a plane oriented through a center of said body, and wherein said second shaped feature comprises a second horizontal offset from an end of said second shaped feature to said plane oriented through said center of said body. It is further noted that Brenneke discloses that “there are an infinite number of ways to position” the shaped feature elements (308) with different numbers of shaped feature elements [paragraph 0042]. Huff is relied upon to teach a tool comprising a body (11) with a flange (3) having a larger outer diameter than the body, as seen in Figure 1 and shaped features (2) extending from an end opposite the flange, wherein first and second shaped features (as shown in Figures 6 and 14)  are arranged substantially parallel to each other and wherein said 
With regards to claims 5 and 7, Huff is further relied upon to teach wherein said end of said first shaped feature (2) is offset from said end of said second shaped feature (2) by a first offset distance, and a longitudinal axis of said first shaped feature is offset from a longitudinal axis of said second shaped feature by a second offset distance [as seen in at least Figure 6 and 14] and wherein a direction of said second offset distance is substantially perpendicular to a direction of said first offset distance, as seen in at least Figure 6.
	With regards to claims 2, 3, 6 and 7, the combination of Brenneke and Huff does not explicitly set forth the following: 
wherein said first horizontal offset is between approximately 0.027 and 0.025 inches
wherein said second horizontal offset is between approximately 0.051 and 0.049 inches
wherein said first and second shaped features extend from said second end of said body by a length that is between approximately 0.0095 and 0.0085 inches
wherein said first offset distance is between approximately 0.026 and 0.022 inches, and said second offset distance is approximately 0.029 inches
In re Aller, 105 USPQ 233
With regards to claim 8, Brenneke discloses a tool, comprising:
an elongated cylindrical body (203) having a first end and a second end;
a first shaped feature (308) and a second shaped feature (308) extending from said second end of said elongated cylindrical body, said first and second shaped features each having a substantially rectangular shape [as seen in at least Figures 7, 11 and 12].
The following limitation is considered a recitation of intended use: “for forming anti-missile features in a metallic end closure.”  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
Brenneke discloses the invention substantially as claimed except for wherein the shaped features are aligned in a substantially parallel relationship; and wherein an end of said first shaped feature is offset from an end of said second shaped feature by a first offset distance, and a longitudinal axis of said first shaped feature is offset from a longitudinal axis of said second shaped feature by a second offset distance. It is further noted that Brenneke discloses that “there are an infinite number of ways to position” the shaped features with different numbers of shaped features [paragraph 0042]. Huff is relied upon to teach a tool comprising a body (11) with a 
With regards to claim 11, Brenneke discloses wherein a length of said first shaped feature (308) is equal to a length of said second shaped feature (308), and a height of said first shaped feature (308) is equal to a height of said second shaped feature (308), as seen in at least Figures 7 and 11.
With regards to claim 12, the combination of Brenneke and Huff discloses the invention substantially as claimed except for wherein said length is between approximately 0.101 and 0.099 inches, and said height is between approximately 0.0125 and 0.0115 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed length and height, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
claim 13, Brenneke discloses further comprising a flange (200) disposed on said first end of said elongated cylindrical body, said flange having a larger outer diameter than said elongated cylindrical body, as seen in at least Figure 7.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneke in view of Huff and Sato et al. (hereafter “Sato”) (US Patent 5,803,301).
The combination of Brenneke and Huff discloses the invention substantially as claimed except for further comprises a coating over said elongated cylindrical body, said first shaped feature, and said second shaped feature, wherein said coating is titanium nitride with a thickness of approximately 2 microns. Sato is relied upon to teach a tool (24) with a tool body that is provided with thin titanium nitride coating to improve abrasion resistance and to reduce the friction force against the material to be processed [Column 11, lines 66- Column 12, line 3].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Brenneke’s tool body with a coating, as taught by Sato, because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed thickness, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US 2011/0086122 and US Patents 7,600,407; 4,348,464 and 3,338,199 discloses tools having a tool body with shaped features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TERESA M EKIERT/Primary Examiner, Art Unit 3725